By the Court.

Starnes, J.
delivering the opinion.
[1.] We see no good reason in the record why we should depart from that sound and settled rule, that a new trial -will not be granted on the ground of newly discovered testimony, *515if the only object of the evidence he to impeach the credit or character of a witness.
. Numerous decisions in England and in this country, avouch this as a correct and wholesome rule., This Court has affirmed it in the case of Berry vs. The State of Georgia, (10 Cfa. JR,. 511,) where many of the cases-referred to are cited, and should not now disturb it, though the case presented involves the individual hardship so feelingly depicted by the counsel.
[2.] If it be true, that an innocent man has been convicted upon- false testimony, and witnesses have since been discovered, who can prove that testimony false, the victim is not without a remedy, potent to break his bonds, and free his character from stain.
Such a case presented to the Executive, will, without doubt, successfully appeal to the power with which the Constitution clothes that officer, and speedily invoke that pardoning clemency for the sufferer, w'hich, whilst it carries with it a remedy for his wrongs, will insure justice to his character and memory.
It is better that to this efficient tribunal we should commend such a case of individual hardship, than by granting a new trial, violate one of those general rules, so essential to the pure and certain administration of justice.
Let the judgment be affirmed.